


                                                                   Exhibit 10.10


                              EMPLOYMENT AGREEMENT
                                     BETWEEN
                                DAVID R. SCHRODER
                                       AND
                           MACC PRIVATE EQUITIES INC.


     This Employment Agreement (the "Employment  Agreement"),  dated as of March
1, 2004,  between  MACC  Private  Equities  Inc.,  a Delaware  corporation  (the
"Company"), and David R. Schroder, a resident of Iowa (the "Executive"):

     WHEREAS,  the Executive has served as President of the Company for a number
of years; and

     WHEREAS,  the Company  wishes to continue  to employ the  Executive  in the
capacities  and on the terms and  conditions  set out below,  and the  Executive
desires to continue  such  employment,  in the  capacities  and on the terms and
conditions set forth below.

     NOW,  THEREFORE,  the Company and the Executive,  in  consideration  of the
respective covenants set out below, hereby agree as follows:

     1.   EMPLOYMENT.

          (a) POSITIONS.  The Executive  shall be employed by the Company as its
     Chief Financial Officer.

          (b)  DUTIES.   The  Executive's   principal   employment   duties  and
     responsibilities  shall be those duties and responsibilities  customary for
     the  position  of  Chief  Financial  Officer  and as are set  forth  in the
     Company's Bylaws applying to the Chief Financial Officer.

          (c) EXTENT OF SERVICES. Executive shall devote the time, attention and
     best efforts reasonably necessary to the performance of his business duties
     and responsibilities under this Employment Agreement.

     2.   AT-WILL   EMPLOYMENT.   Executive  is  employed   at-will  under  this
Employment Agreement, and nothing in this Employment Agreement shall change this
at-will status or confer any right with respect to continuation of employment by
the  Company,  and  either  Executive  or  Company  may  terminate   Executive's
employment  at any time,  with or without  cause,  upon 60 days notice.  Without
limiting the foregoing, this Employment Agreement will continue through February
28, 2005,  but may be




--------------------------------------------------------------------------------




extended  for an  additional  one-year  term upon the written  agreement of both
parties to extension.

     3.   COMPENSATION.  Executive is a principal and President of InvestAmerica
Investment Advisors, Inc. ("InvestAmerica").  Pursuant to an Investment Advisory
Support Services Agreement,  effective March 1, 2004 (the "Services Agreement"),
InvestAmerica  provides certain  services to the Company.  Executive shall serve
under this Employment Agreement without any additional compensation.

     4.   BENEFITS.

          (a) DIRECTORS AND OFFICERS  INSURANCE.  During the Term and thereafter
     for a period  sufficient  to include  any  claims  made  within  applicable
     statute of  limitations,  the  Executive  shall be entitled to director and
     officer insurance  coverage for his acts and omissions while an officer and
     director  of the  Company  on a basis  no less  favorable  to him  than the
     coverage  provided to any other current  officers and directors,  and in no
     event less extensive in coverage or amount than the existing coverage.

          (b) EXPENSES,  OFFICE AND SUPPORT.  The Executive shall be entitled to
     reimbursement of all reasonable expenses.

     5.   INDEMNIFICATION. The Company shall indemnify the Executive to the full
extent provided by Article VIII of the Bylaws of the Company.

     6.   COOPERATION IN FUTURE MATTERS.  The Executive hereby agrees that for a
period of twelve (12) months  following his termination of employment,  he shall
cooperate  with the  Company's  reasonable  requests  relating  to matters  that
pertain  to the  Executive's  employment  by  the  Company,  including,  without
limitation,  providing  information or limited  consultation as to such matters,
participating in legal  proceedings,  investigations  or audits on behalf of the
Company,  or otherwise  making himself  reasonably  available to the Company for
other related  purposes.  Any such  cooperation  shall be performed at scheduled
times taking into  consideration  the  Executive's  other  commitments,  and the
Executive  shall be  compensated  at a reasonable  hourly or per diem rate to be
agreed upon by the parties.  The Executive shall not be required to perform such
cooperation to the extent it conflicts with any  requirements  of exclusivity of
services for another  employer or otherwise,  nor in any manner that in the good
faith belief of the Executive would conflict with his rights under or ability to
enforce this Employment Agreement.

     7.   GENERAL.


                                       2




--------------------------------------------------------------------------------




          (a) NOTICES. All notices and other  communications  hereunder shall be
     in  writing or by  written  telecommunication,  and shall be deemed to have
     been duly given if delivered  personally or if sent by overnight courier or
     by certified  mail,  return receipt  requested,  postage prepaid or sent by
     written  telecommunication  or telecopy,  to the relevant address set forth
     below,  or to  such  other  address  as the  recipient  of such  notice  or
     communication shall have specified in writing to the other party hereto, in
     accordance with this Section 7.

          If to the Company, to:     MACC Private Equities Inc.
                                     One South Main Street
                                     Suite 1660
                                     Salt Lake City UT 84133
                                     Fax (801) 524-8941

          If to the Executive, to:   David R. Schroder, President
                                     Invest America Investment Advisors, Inc.
                                     101 Second Street S.E., Suite 800
                                     Cedar Rapids IA 52401
                                     Fax (319) 363-9683

     Any such  notice  shall be  effective  (i) if  delivered  personally,  when
     received,  (ii) if sent by overnight courier,  when receipted for, (iii) if
     mailed,  five (5) days after being mailed, and (iv) on confirmed receipt if
     sent by  written  telecommunication  or  telecopy,  provided a copy of such
     communication is sent by regular mail, as described above.

          (b) SEVERABILITY.  If any provision of this Employment Agreement is or
     becomes invalid, illegal or unenforceable in any respect under any law, the
     validity,  legality and  enforceability of the remaining  provisions hereof
     shall not in any way be affected or impaired.

          (c) WAIVERS. No delay or omission by either party hereto in exercising
     any right,  power or privilege  hereunder shall impair such right, power or
     privileges,  nor shall any single or partial  exercise  of any such  right,
     power or privilege preclude any further exercise thereof or the exercise of
     any other right, power or privilege.

          (d)  COUNTERPARTS.  This  Employment  Agreement  may  be  executed  in
     multiple  counterparts,  each of which shall be deemed an original, but all
     of which together shall constitute one and same instrument. In making proof
     of this  Employment  Agreement,  it shall not be  necessary  to  produce or
     account for more than one such counterpart.


                                       3




--------------------------------------------------------------------------------




          (e) ASSIGNS. This Employment Agreement shall be binding upon and inure
     to the benefit of the Company's  successors and the Executive's personal or
     legal representatives,  executors, administrators, heirs, distributees, and
     legatees.

          (f) ENTIRE AGREEMENT.  This Employment  Agreement  contains the entire
     understanding   of  the  parties,   supersedes  all  prior  agreements  and
     understandings,  whether  written or oral,  relating to the subject  matter
     hereof  and may not be  amended  except by a written  instrument  hereafter
     signed by the Executive and a duly authorized  representative  of the Board
     (other than the Executive).

          (g) GOVERNING  LAW.  This  Employment  Agreement  and the  performance
     hereof shall be construed and governed in  accordance  with the laws of the
     State of Iowa, without giving effect to principles of conflicts of law.

          (h) CONSTRUCTION. The language used in this Employment Agreement shall
     be deemed to be the language  chosen by the parties to express their mutual
     intent,  and no rule of strict  construction  shall be applied  against any
     party.  The  headings  of  Section  of this  Employment  Agreement  are for
     convenience  of  reference  only  and  shall  not  affect  its  meaning  or
     construction.  Whether any word is used  herein in one gender,  it shall be
     construed  to include the other  gender,  and any word used in the singular
     shall be  construed  to  include  the  plural in any case in which it would
     apply and vice versa.

          (i) SURVIVAL. The provisions of Sections 4 through 7 shall survive the
     termination of this Employment Agreement.

     IN WITNESS WHEREOF,  and intending to be legally bound hereby,  the parties
hereto have caused this Employment  Agreement to be duly executed as of the date
first above written.


MACC PRIVATE EQUITIES INC.              DAVID R. SCHRODER



By:       /s/ Paul M. Bass, Jr.         /s/ David R. Schroder
   -------------------------------      -------------------------------
         Paul M. Bass, Jr.
         Chairman of the Board


                                       4


